Citation Nr: 0809328	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  05-01 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for depression.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
stomach condition, to include as due to an undiagnosed 
illness and, if so, whether the reopened claim should be 
granted.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
memory loss, to include as due to an undiagnosed illness.  

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
chronic fatigue syndrome (CFS), to include as due to an 
undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1987 to May 
1987 and from February 1988 to September 1993, to include 
service in the Southwest Asia theater of operations.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, in pertinent part, denied 
service connection for dental trauma, depression, skin 
disease, bilateral hearing loss, and tinnitus, and continued 
previous denials of entitlement to service connection for a 
stomach condition, memory loss, and CFS.  

In July 2007 the veteran testified before the undersigned 
sitting at the RO (Travel Board hearing).  A transcript of 
that hearing is of record.  During the hearing, the veteran 
withdrew from appeal his claims for service connection for 
dental trauma, skin disease, bilateral hearing loss, and 
tinnitus.  As such, these matters are not before the Board.  
See 38 C.F.R. § 20.204 (2007).  

Where the claim in question has been finally adjudicated at 
the RO level and not appealed, the statutes make clear that 
the Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened.  Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  

In a November 2006 supplemental statement of the case (SSOC), 
the RO reopened the previously denied claims for service 
connection for a stomach condition, memory loss, and CFS, and 
considered those claims on the merits.  Nevertheless, the 
Board must make independent determinations as to whether new 
and material evidence has been presented before reaching the 
merits of these service connection claims.  Therefore, the 
claims concerning a stomach condition, memory loss, and CFS 
have been characterized as indicated on the first page of 
this decision.  

As a final preliminary matter, the Board notes that, in July 
2002, the veteran submitted a claim for increased evaluations 
for his service connected knee and back disabilities, service 
connection for depression, skin disease, bile problems, and 
hearing loss, and requested reopening of his claims for 
service connection for a stomach condition, memory loss, and 
loss of hair.  The veteran resubmitted this claim in March 
2003.  The July 2003 rating decision addressed all of these 
claims except the claim for service connection for bile 
problems and the request to reopen the claim for service 
connection for hair loss.  The record does not reflect that 
either of these two claims have been adjudicated since the 
July 2002 and March 2003 claims.  As such, these two issues 
are referred to the RO for appropriate development and 
adjudication.  

The issues of entitlement to service connection for 
depression and whether new and material evidence has been 
received to reopen claims of entitlement to service 
connection for memory loss and CFS, to include as due to an 
undiagnosed illness, as well as the reopened claim for 
service connection for a stomach condition, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The August 1998 rating decision, which denied service 
connection for a stomach condition, to include as due to an 
undiagnosed illness, is final.  The veteran was notified of 
this decision and his appellate rights in a September 1998 
letter, but did not initiate an appeal.

2.  Evidence received since the August 1998 rating decision 
relates to a previously unestablished fact necessary to 
substantiate the claim of service connection for a stomach 
condition, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 1998 rating decision, which denied service 
connection for a stomach condition, is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  New and material evidence regarding the claim for service 
connection for a stomach condition has been associated with 
the claims file subsequent to the August 1998 rating 
decision, and this claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A 
(a)(2) (Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim"); see also VAOPGCPREC 5-2004; 
69 Fed. Reg. 59989 (2004) (holding that the notice and duty 
to assist provisions of the VCAA do not apply to claims that 
could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision 
regarding the request to reopen the claim of entitlement to 
service connection for a stomach condition, further notice or 
assistance is unnecessary to aid the veteran in 
substantiating this claim.   See e.g., Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

II.  New and Material Evidence

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2007).

To prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For veterans with service in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317.  Under that section, service connection may be 
warranted for a Persian Gulf veteran who exhibits objective 
indications of a qualifying chronic disability that became 
manifest during active military, naval or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2011.  38 C.F.R. § 3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities:  (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, 
lay persons are competent to report objective signs of 
illness.  Id.

A medically unexplained chronic multi symptom illness is one 
defined by a cluster of signs or symptoms, and specifically 
includes chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome, as well as any other illness that 
the Secretary determines meets the criteria for a medically 
unexplained chronic multi symptom illness.  38 C.F.R. 
§ 3.317(a)(2)(ii).  

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(ii)(C).  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness include, but are not 
limited to, the following:  (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

The veteran initially filed a claim of entitlement to service 
connection for stomach pain in October 1993.  A March 1994 
rating decision denied service connection for a stomach 
condition on a direct basis, as there was no evidence of a 
chronic stomach disorder in service and the veteran's May 
1993 Medical Evaluation Board (MEB) included no findings 
regarding the stomach.  

In December 1996 the veteran again filed a claim of 
entitlement to service connection for a stomach condition.  
An August 1998 rating decision denied service connection for 
a stomach condition, both on a direct basis and as due to an 
undiagnosed illness.  The denial was based on there being 
"no disease found" on VA examination in September 1997, and 
the finding that, while the veteran complained of stomach 
problems, there was no evidence of an undiagnosed stomach 
disorder of such severity as to be considered compensable in 
degree under the rating criteria.  

A September 1998 letter provided notice of the August 1998 
rating decision and the veteran's appellate rights.  The 
veteran did not file a notice of disagreement (NOD) within 
one year of notice of the August 1998 rating decision, 
therefore, that determination is now final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.302.  However, the veteran may 
reopen his claim by submitting new and material evidence.  
38 U.S.C.A. § 5108.  

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  

"New evidence" means evidence not previously submitted to 
VA decisionmakers; "material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim; "new and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

It has been held that, in determining whether evidence is new 
and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When determining whether the appellant has submitted new and 
material evidence sufficient to reopen a claim, consideration 
must be given to all the evidence since the last final denial 
of the claim on any basis, i.e., on the merits or denying 
reopening.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, the Federal Circuit stressed that under the 
regulation new evidence could be material if that evidence 
provided "a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 155 F.3d. 1356, 1363, 
(Fed. Cir. 1998).

In the present case, the unappealed August 1998 rating 
decision is the last final denial of the claim for service 
connection for a stomach condition.  Thus, the evidence to be 
reviewed for purposes of determining whether new and material 
evidence sufficient to reopen the claim has been received is 
the evidence that was associated with the record since August 
1998.

Evidence of record at the time of the August 1998 rating 
decision included the veteran's service medical records.  
These records include a January 1991 record of treatment 
which reflects complaints of diarrhea for one day.  The 
assessment was viral syndrome.  During his May 1993 Medical 
Evaluation Board (MEB), the veteran reported nausea and 
stomachaches, however, no diagnoses or findings pertinent to 
the stomach were reported.  

Records of VA treatment, dated from November 1993 to December 
1996, include stomach complaints.  In August 1994, the 
veteran complained of stomach pain for two years, with 
constant burning in the upper abdomen.  The diagnosis was 
gastritis versus duodenal ulcer.  In June 1996, the veteran 
complained of abdominal pain, and reported a history of 
abdominal problems since Saudi Arabia.  The assessment was a 
need to rule out peptic ulcer disease.  In December 1996, the 
veteran continued to complain of stomach problems.  The 
physician noted that the veteran had two upper 
gastrointestinal (GI) studies, which were both within normal 
limits, and that his labs were within normal limits.  The 
physician noted that the veteran did not have a diagnosis at 
that time.  He added that, like many Persian Gulf veterans, 
the veteran had a number of complaints which were non-
specific, none of which seemed to be tied together and none 
of which had specific physical findings.  The plan was to 
continue to observe the veteran and treat his symptoms.  

Also of record at the time of the August 1998 rating decision 
was the report of a September 1997 VA examination prepared by 
a nurse practitioner.  The veteran reported that, soon after 
returning from Kuwait in 1993, he began to experience burning 
in the abdomen.  He stated that he currently also experienced 
soft or running stools every three days or so, which he 
treated with Maalox with some relief.  The veteran reported 
that he had two upper GI series in the past two years, and 
each one was normal.  On examination, the abdomen was round 
and soft, with no peristaltic waves seen.  There was diffuse 
tenderness throughout the abdomen to both light and deep 
palpation.  There were no masses or organomegaly noted, and 
bowel sounds were hypoactive.  The pertinent diagnosis was 
gastritis - no disease found.  

Pertinent evidence submitted after the August 1998 rating 
decision includes records of VA treatment, dated from 
December 2003 to October 2006, which reflect continued 
stomach complaints.  These records include several diagnoses 
pertinent to these complaints, including assessments of 
gastroesophageal reflux disease (GERD), erythematous 
gastropathy, and dyspepsia.  Biopsies from the stomach 
obtained in April 2005 showed a superficial inflammation.  

The veteran also continued to assert a continuity of 
symptomatology of stomach problems since service, as 
reflected in his January 2005 and July 2006 written 
statements.  

In January 2005 the veteran submitted a copy of a September 
1992 service medical record, reflecting that he presented 
with complaints of stomach pains for one month, with 
stomachaches after meals, and "irritation" feelings in the 
stomach.  The impression was possible peptic ulcer disease.  

Also associated with the claims file since August 1998 is the 
report of a September 2006 VA examination.  The examining 
physician thoroughly reviewed and discussed the evidence in 
the claims file and examined the veteran.  The diagnoses 
included abdominal pain caused by an undiagnosed condition in 
the military in 1992.  The examiner added that, as there was 
no further workup of this condition, which appeared 
transitory, stating a diagnosis of what caused the veteran's 
abdominal pain in the military would require that he resort 
to pure speculation.  The examiner also diagnosed chronic 
superficial gastritis, diagnosed first in 2002, which could 
not be differentiated from chronic superficial gastropathy 
from the present records.  The examiner added that, not 
having been given a definitive diagnosis as a cause of 
abdominal pain in 1992 in the military, and having no medical 
records describing the abdominal condition until 2002, to 
resolve the issue of whether the veteran's abdominal pain in 
the military was caused by chronic superficial gastritis 
would require that he resort to pure speculation.  The 
examiner concluded that the veteran did not have an 
undiagnosed medical condition.  

Because the records of VA treatment associated with the 
record since August 1998, as well as the September 2006 
report of VA examination, indicate current diagnoses of a 
stomach condition, which was not present at the time of the 
August 1998 rating decision, this evidence relates to a 
previously unestablished fact necessary to establish 
entitlement to service connection.  Coupled with the 
veteran's continued reports of a continuity of symptomatology 
of stomach symptoms since service, it raises a reasonable 
possibility of substantiating the claim.  As such, it 
constitutes new and material evidence sufficient to reopen 
the claim.  38 C.F.R. § 3.156(a).  

However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted, nor is a grant of service connection assured.  
Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the claimant' 
s claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
See 38 U.S.C.A. § 5103A.  Here, as noted below in the Remand, 
the Board is requesting additional development with respect 
to the underlying claim of service connection for a stomach 
disorder, and will issue a final decision once that 
development is complete, if the case is ultimately returned 
to the Board.


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for a stomach condition is 
reopened, and the appeal is, to that extent, granted.  


REMAND

As indicated above, the VCAA describes VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In Kent v. Nicholson, 20 Vet. App. 1, the Court held that in 
order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence, evidence that is both new and 
material.  The Court noted that the terms "new" and 
"material" have specific, technical meanings that are not 
commonly known to VA claimants.  The Court indicated that 
because these requirements define particular types of 
evidence, when providing the notice required by the VCAA, it 
is necessary, in most cases, for VA to inform claimants 
seeking to reopen a previously and finally disallowed claim 
of the unique character of evidence that must be presented, 
including notice as to the elements of the claim that were 
not demonstrated at the time of the prior denial.  

The veteran filed his applications to reopen claims for 
service connection for memory loss and fatigue in July 2002 
and April 2003, respectively.  The regulation defining new 
and material evidence was amended effective August 29, 2001.  
Since the claims to reopen were filed after August 29, 2001, 
the revised definition of new and material evidence is 
applicable.  

As noted above, for claims filed on and after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).  

The RO sent the veteran a VCAA notice letter regarding his 
request to reopen the claim for service connection for memory 
loss in September 2002.  This letter noted that the veteran 
was previously denied service connection for memory loss and 
was notified of the decision in August 1998.  The letter 
informed the veteran that he would need to submit new and 
material evidence to reopen his claim of entitlement to 
service connection, however, in defining material evidence, 
the letter included a portion of the definition in effect 
prior to August 29, 2001.  Specifically, the letter stated 
that, "To qualify as 'material evidence' the additional 
information must bear directly and substantially upon the 
issue for consideration."   

An April 2003 VCAA letter informed the veteran that his claim 
for service connection for fatigue was previously denied by 
rating decision in August 1998, and that he was notified of 
this decision in September 1998.  The letter advised the 
veteran that he would need to submit new and material 
evidence in order to reopen this claim.  However, this letter 
also included a portion of the definition of new and material 
evidence as in effect prior to August 29, 2001, as the letter 
stated that new and material evidence is, "evidence that has 
not been previously submitted and bears directly on your 
claim."  

Failure to provide notice of what constitutes material 
evidence would generally be the type of error which has the 
natural effect of producing prejudice.  Kent at 10.  Further, 
failure to notify the veteran of the correct burden of proof 
in his claim is an inherently prejudicial failure to notify 
him of the information and evidence necessary to substantiate 
his claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
rev'd on other grounds 444 F. 3d 1328 (Fed. Cir. 2006).  

Therefore, the Board finds that VA has not satisfied the 
notification requirements of the VCAA as interpreted in Kent.  

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  The Board 
commits remandable error if it does not obtain these records.  
Id; see also 38 U.S.C.A. § 5103A(c) (requiring VA to obtain 
pertinent VA records); 38 U.S.C.A. § 5103A(b) (requiring VA 
to obtain pertinent records that are adequately identified).    

Regarding his claim for service connection for depression, 
during the July 2007 hearing, the veteran indicated that 
seven or eight months earlier he sought treatment at the VA 
Community Based Outpatient Clinic (CBOC) in Leesburg, 
Florida, because he was having nightmares and a desire to 
kill somebody.  The Board notes that the most recent records 
of VA treatment associated with the claims file are from 
October 2006.  The veteran's testimony indicates that there 
are more recent records of VA treatment pertinent to the 
claim for service connection for depression that have not 
been associated with the claims file.  

In addition, during the September 2006 VA examination, the 
examiner referenced a November 2002 EGD 
(esophagogastroduodenoscopy) which revealed an endoscopic 
impression of erythematous gastropathy, and added that the 
pathology report of a biopsy of the antrum from that date 
revealed chronic superficial gastritis (inactive).  While 
records of VA treatment from October 2002, including a note 
that the veteran was scheduled for an EGD in November 2002, 
are associated with the claims file, the actual report of 
this procedure is not of record.  Rather, the next record of 
VA treatment after October 2002 is from December 2003.  The 
foregoing indicates that not all of the veteran's VA 
treatment records pertinent to the claim for service 
connection for a stomach condition have been associated with 
the claims file.

As any records of VA treatment for the conditions on appeal 
are potentially pertinent to the claims and are within the 
control of VA, they should be obtained and associated with 
the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. at 613.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F. 3d 1381 (Fed. Cir. 2003).

The Court has held that the threshold for getting an exam is 
rather low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The report of a continuity of symptomatology serves to 
trigger VA's duty to provide an examination.  Duenas v. 
Principi, 18 Vet. App. 512 (2004).  

Regarding the claim for service connection for depression, 
the Board notes that the veteran was afforded a VA mental 
disorders examination performed by a psychologist to evaluate 
memory loss in September 1997.  This examination revealed no 
psychiatric diagnosis.  However, records of VA treatment from 
December 2003 to October 2006 include diagnoses of dysthymia 
and depression.  During treatment in February 2006 the 
veteran reported a continuity of symptoms of depression since 
service.  Given the new evidence of a current diagnosis of 
depression, coupled with the veteran's report of a continuity 
of symptomatology since service, the veteran should be 
afforded a new VA examination to ascertain the etiology of 
any currently diagnosed depression.  

Regarding the reopened claim for service connection for a 
stomach condition, as noted above, the veteran has reported a 
continuity of symptomatology of stomach problems since 
service.  

As discussed, the veteran was afforded a VA examination to 
evaluate his stomach condition in September 2006, however, 
the examiner opined that, not having been given a definitive 
diagnosis as a cause of abdominal pain in 1992 in the 
military, and having no medical records describing the 
abdominal condition until 2002, to resolve the issue of 
whether the veteran's abdominal pain in the military was 
caused by chronic superficial gastritis would require that he 
resort to pure speculation.  

The law, however, does not require that the determination as 
to whether the veteran's current stomach condition is related 
to service be made definitively, or even beyond a reasonable 
doubt.  The law only requires that a determination be made as 
to whether it is at least as likely as not (a 50 percent 
probability or greater) that the veteran has a current 
stomach condition related to his military service.  
Therefore, the Board finds that another VA examination is 
needed to clarify the likelihood, based on all the evidence 
of record, that the veteran has a current stomach condition 
which is related to service.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA notice letter 
in accordance with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), specifically 
informing him of the information and 
evidence required to substantiate his 
claims, what evidence the veteran is 
responsible for obtaining, what evidence 
VA will undertake to obtain, and notify 
the veteran to provide all pertinent 
evidence in his possession.  

a)  This letter must also include 
the definition of new and material 
evidence as revised August 29, 2001.  
See 38 C.F.R. § 3.156(a).  This 
letter should include an explanation 
of the specific reasons for the 
prior denials of the veteran's 
claims for service connection for 
memory loss and CFS, and what 
evidence is needed to substantiate 
the element(s) of the claims.  

b)  This letter should also provide 
notice on the information and 
evidence needed to establish 
disability ratings and effective 
dates for the claims on appeal, as 
outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  Obtain all outstanding records of VA 
treatment pertinent to the claims on 
appeal, in particular, records of 
treatment from October 2002 to December 
2003 and since October 2006.  If any 
records are unavailable, a note to that 
effect should be placed in the claims 
file and the veteran and his 
representative so advised in writing.

3. After the above development is 
completed, schedule the veteran for VA 
medical examinations, preferably 
performed by appropriate specialized 
physicians, e.g., a psychiatrist and 
gastroenterologist, to determine the 
etiology of any depression and stomach 
condition from to be present.  The 
examiners should review the veteran's 
medical records prior to the examination 
and the examination report should 
indicate if the veteran's records were 
reviewed.

a.	The examiners should provide an 
opinion as to whether the veteran 
has a current diagnosis of 
depression, or another 
psychiatric disorder, and a 
currently diagnosed stomach 
condition.

b.	If so, the examiners are 
requested to render an opinion as 
to whether it is at least as 
likely as not (i.e., at least a 
50-50 degree of probability) that 
any such diagnosed disorder noted 
was caused by military service or 
is otherwise the result of 
service or whether such an 
etiology or relationship is 
unlikely (i.e., less than a 50-50 
probability).

c.	A complete rationale should be 
provided for all opinions 
expressed.  

NOTE: The term "at least 
as likely as not" does not 
mean merely within the 
realm of medical 
possibility, but rather 
that the weight of medical 
evidence both for and 
against a conclusion is so 
evenly divided that it is 
as medically sound to find 
in favor of causation as 
it is to find against it.

4.  After ensuring the above, and any 
additional development deemed 
appropriate, is complete, the veteran's 
claims should be re-adjudicated.  If any 
claim is not fully granted, issue a SSOC 
that contains notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal since 
the November 2006 SSOC. An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


